     Case 2:21-cr-00214-MCS Document 44 Filed 05/28/21 Page 1 of 3 Page ID #:367



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER                                    NOTE CHANGES MADE
     Assistant United States Attorney                      BY THE COURT
3    Chief, Criminal Division
     ALEXANDER B. SCHWAB (Cal. Bar No. 283421)
4    DAVID H. CHAO (Cal. Bar. No. 273953)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-1259/4586
          Facsimile: (213) 894-0141
8         E-mail:    alexander.schwab@usdoj.gov
                     david.chao@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 21-214-MCS

14             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
15                   v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                             ACT
16   ZACHARY JOSEPH HORWITZ,
                                             [PROPOSED] TRIAL DATE: [12-07-21]
17             Defendant.                    [PROPOSED] S/C DATE:   [11-19-21]

18

19        The Court has read and considered the Stipulation Regarding
20   Request for (1) Continuance of Trial Date and (2) Findings of
21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
22   parties in this matter on May 28, 2021.        The Court hereby finds that
23   the Stipulation, which this Court incorporates by reference into this
24   Order, demonstrates facts that support a continuance of the trial
25   date in this matter, and provides good cause for a finding of
26   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
27        The Court further finds that: (i) the ends of justice served by
28   the continuance outweigh the best interest of the public and
     Case 2:21-cr-00214-MCS Document 44 Filed 05/28/21 Page 2 of 3 Page ID #:368



1    defendant in a speedy trial; (ii) failure to grant the continuance

2    would be likely to make a continuation of the proceeding impossible,

3    or result in a miscarriage of justice; and (iii) failure to grant the

4    continuance would unreasonably deny defendant continuity of counsel

5    and would deny defense counsel the reasonable time necessary for

6    effective preparation, taking into account the exercise of due

7    diligence.

8         THEREFORE, FOR GOOD CAUSE SHOWN:

9         1.     The trial in this matter is continued from June 29, 2021,
10   to December 7, 2021.     The status conference hearing is continued to
11   November 29, 2021, at 3:00 p.m.
12        2.     The time period of June 29, 2021, to December 7, 2021,
13   inclusive, is excluded in computing the time within which the trial
14   must commence, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(i), and
15   (B)(iv).
16        3.     Defendant shall appear in Courtroom 7C of the Federal
17   Courthouse, 350 W. 1st Street, Los Angeles, California on December 7,
18   2021, at 8:30 a.m.

19        4.     Nothing in this Order shall preclude a finding that other

20   provisions of the Speedy Trial Act dictate that additional time

21   periods are excluded from the period within which trial must

22   commence.    Moreover, the same provisions and/or other provisions of

23   the Speedy Trial Act may in the future authorize the exclusion of

24   //

25   //

26

27

28

                                          2
     Case 2:21-cr-00214-MCS Document 44 Filed 05/28/21 Page 3 of 3 Page ID #:369



1    additional time periods from the period within which trial must

2    commence.

3         IT IS SO ORDERED.

4

5     May 28, 2021
      DATE                                    UNITED STATES DISTRICT JUDGE
6

7

8
     Presented by:
9
         /s/
10   ALEXANDER B. SCHWAB
     Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
